                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

TIMOTHY ANDERSON,                        )
                                         )
      Petitioner,                        )
                                         )
v.                                       )      No. 4:18 CV 1082 RWS
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Respondent.                        )

                        MEMORANDUM AND ORDER

      This matter is before the Court on petitioner’s motion to reopen his closed §

2255 case under Federal Rule of Civil Procedure 60(b)(6), which permits a court to

relieve a party from final judgment for “any other reason that justifies relief.” Fed.

R. Civ. P. 60(b)(6). This “catchall” provision requires a petitioner to show

“extraordinary” circumstances justifying the reopening of a final judgment, and

such circumstances will rarely occur in the habeas context. Gonzalez v. Crosby,

545 U.S. 524, 535 (2005). Here, petitioner argues that I failed to properly address

his claims by making factual findings. I did not. My prior Memorandum and

Order denying petitioner’s § 2255 addressed not only the claims raised in his

original motion, but also those raised in his amended motion and in his “Exhibit

2.” These claims were all denied after due consideration as petitioner presented no

grounds for relief. As I explained in that Memorandum and Order, petitioner was
not entitled to relitigate his claims that were previously rejected on direct appeal by

the Eighth Circuit Court of Appeals, nor was he entitled to assert procedurally

defaulted claims as he could not overcome the procedural default.1 The Court was

not required to make “factual findings” about barred claims. As for petitioner’s

preserved ineffective assistance of counsel claims, the Court concluded that

petitioner’s standby counsel and appellate counsel were not ineffective after

thorough review of the entire record, including the fact that petitioner represented

himself. The Court therefore denied petitioner § 2255 relief and a certificate of

appealability. The Eighth Circuit likewise denied petitioner a certificate of

appealability. As petitioner has presented no valid basis for reopening his closed §

2255 case, the motion will be denied.

          As Anderson has not made a substantial showing of the denial of a federal

constitutional right, this Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878,

882-83 (8th Cir. 1994)) (substantial showing must be debatable among reasonable

jurists, reasonably subject to a different outcome on appeal or otherwise deserving

of further proceedings).




1
    The Court also found that plaintiff’s procedurally defaulted claims were meritless.
                                                   2
      IT IS HEREBY ORDERED that petitioner’s motion to reopen case [38] is

denied.

      IT IS FURTHER ORDERED that this Court will not issue a certificate of

appealability, as Anderson has not made a substantial showing of the denial of a

federal constitutional right.




                                __________________________________
                                RODNEY W. SIPPEL
                                UNITED STATES DISTRICT JUDGE

Dated this 31st day of January, 2020.




                                         3
